UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 12-1374


In re:     MONROE ROOSEVELT PARKER, JR.,

                        Debtor,

------------------------------

UNION INSTITUTE & UNIVERSITY,

                        Plaintiff – Appellee,

     and

JOSEPH J. BELLINGER, JR.,

                        Trustee – Appellee,

             v.

MONROE ROOSEVELT PARKER, JR.,

                        Defendant – Appellant,

             and

TONIA ROCHELLE PARKER,

                        Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:11-cv-03248-WMN)


Submitted:    August 16, 2012                 Decided:   August 20, 2012
Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Monroe Roosevelt Parker, Jr., Appellant Pro Se. Marc Edward
Shach, WEINSTOCK, FRIEDMAN & FRIEDMAN, PA, Baltimore, Maryland;
Joseph J. Bellinger, Jr., OFFIT KURMAN, PA, Maple Lawn,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Monroe     Roosevelt   Parker,     Jr.,    appeals      the   district

court’s order granting Union Institute & University’s motion to

dismiss      and   dismissing       his    appeal    of    a     decision    of    the

bankruptcy court denying his motion for miscellaneous relief.

We   have      reviewed    the   record    and    find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Parker v. Union Inst. & Univ., No. 1:11-cv-03248-WMN (D.

Md. Mar. 1, 2012).           We dispense with oral argument because the

facts    and    legal     contentions     are    adequately      presented    in   the

materials       before    the    court    and   argument       would   not   aid   the

decisional process.



                                                                             AFFIRMED




                                           3